OPINION

Per Curiam:

This divorce action was commenced in Washoe County by the wife. Within the time limited for answering, the husband, a resident of Lyon County, simultaneously filed a demand to change venue to the county of his residence and a motion *89therefor. His motion was denied and he has appealed to this court for relief.
The filing of a demand to change venue is a precondition to one’s right to have venue changed. Elam v. Griffin, 19 Nev. 442 (1887); Connolly v. Salsberry, 43 Nev. 182, 183 P. 391 (1919); Nevada Transit Co. v. Harris Bros., 80 Nev. 465, 396 P.2d 133 (1964); Byers v. Graton, 82 Nev. 92, 411 P.2d 480 (1966). The issue presented here is whether the husband, by filing his demand and motion simultaneously, waived his right to have venue changed. The wife contends that the demand must precede the motion, and the district court agreed.
Although a demand to change usually is made before a motion to change is presented to the court, we find nothing in the cases cited or the applicable statute, NRS 13.050, to preclude a change of venue if the two documents, demand and motion, are filed together. Indeed, this was done in Byers v. Graton, supra, and a change of venue ordered.
Reversed.